Mr. Chief Justice Scott delivered the opinion of the Court: Among the objections taken to the present decree is one that there is a variance between the decree and the case as stated in the original and amended bills in certain particular findings of the court, the argument being that no such case is stated in complainant’s bill as the court found by its decree from the evidence. Whether the objection is well taken or not, depends on the construction that shall be given to the transaction between the parties. Should it be ascertained the evidence warranted the court in treating the dealings between the parties as a single transaction, many of the notes given being simply renewals of the old indebtedness, there may not be anything in the objection. There might have been no usury reserved in the original loans by any illegal contract, and yet it might still be true, as alleged in the bill, that with the actual payments of principal, and payments of usurious interest, the original debt might be fully paid. In the view the court takes of the case, as it is now presented, it will not be necessary to pass upon this question definitely at this time. If it shall appear on another hearing of the cause there is any variance in the particulars suggested, the bill can be readily amended upon such terms as the court may deem equitable. But the objection most confidently insisted upon is, that the findings of the Superior Court are not warranted by the testimony. Although this case has come to this court from the Appellate Court, as the practice now is all questions of fact are open for reconsideration in chancery cases, as this is. It is readily seen the questions of fact discussed can not be understandingly passed upon in the present condition of the record. The testimony is extremely contradictory on every controlling fact in the case. Ascertaining the facts in such a mass of contradictory testimony would be a severe task. Without great labor it would be impossible to ascertain the amounts of money actually loaned to complainant by defendants, or the amount of payments, either as principal or interest, made by complainant to defendants. Other facts having an important bearing on the decision are involved in the same obscurity, on account of the unsatisfactory character of the evidence. The court should have referred the cause to a master in chancery to ascertain the facts in contention between the parties on the issues made by the pleadings, and on the coming in of the report, had either party been dissatisfied with the conclusions reached, upon exceptions being filed the questions made could be readily determined by the court. In no other way can the facts of the case be so readily ascertained. The testimony found in this record is a confused mass, and it is impossible for the court, in any reasonable time, to pass understandingly on the objections to the findings of fact by the court in its decree. Indeed, it is a labor that counsel will not be permitted, by stipulation or otherwise, to impose on an appellate court. It is the appropriate work of a master in chancery. The rule of practice in this regard has been so often declared by this court it ought to be well understood. It is as stated in Moss v. McCall, 75 Ill. 190: “Where accounts involve large sums of money, and the testimony as to the rights of the parties is conflicting and unsatisfactory, in conformity with the rules of chancery practice the cause must be referred to a master to render a concise and accurate statement of the accounts, so that the same may be readily comprehended, and any objection taken passed upon understandingly. This is the well recognized and established practice in all cases of a complicated character, and should have been adopted in this case. (Steere v. Hoagland, 39 Ill. 264; Bressler v. McCune, 56 id. 475; Riner v. Touslee, 62 id. 266; Groch v. Stenger, 65 id. 481; Dubough v. United States, 7 Pet. 625.) The casé in hand falls precisely within the rule declared, and the Superior Court should have referred the cause to a master in chancery tp ascertain the facts in dispute, on the basis of an interlocutory decree. That must be done before an appellate court can properly pass on the rights of the parties. The'judginent of the Appellate Court will be reversed, and the cause remanded, with directions to reverse the decree of the Superior Court and remand the cause for further proceedings. Judgment reversed.